DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/14/2022 has been entered. Claims 1-5, 7-14, 16-19 remain pending in the application. Applicant’s amendments to the claims have removed the need to interpret any claims according to 35 U.S.C. 112(f).
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-5, 7-14, 16-19 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
However, in response to applicant's argument that the references fail to show certain features of the applicant’s invention as recited in claim 1, specifically, “wherein the defect inspection, the initial condition determination, and the user signal request detection are performed sequentially” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art and the references Baur and Hattori are analogous, combinable, and teach all recited features of the limitation. 
Baur describes a control protocol for a vehicle system. Paragraph 17 of the specification cites, “the control may be operable to process the sensor output to detect an object at or near the side of the vehicle or approaching the vehicle along the side of the vehicle for a period of time following at least one of (i) the vehicle being stopped, (ii) the vehicle transmission being shifted into park and (iii) the vehicle ignition being turned off. For example, after the system is triggered (such as via detection of the stopping of the vehicle or shifting to park or ignition off), the system may monitor the side region to detect objects, and may continue to monitor the side region for at least ten seconds following the triggering action or event, or for at least twenty seconds of more following the triggering action or event. At the end of the monitoring period following the triggering action or event, the system may be deactivated” where the user request signal is the transition from ignition on to off, while the initial condition is ignition off. This happens sequentially where during the ongoing process of determining the initial condition, an interrupt by a user request may be detected. Therefore Baur teaches “the initial condition determination, and the user signal request detection are performed sequentially.”
Hattori describes a control protocol for a vehicle system. Paragraph 77 of the specification cites, “The failure handling program starts at step 110, where the controller 9 determines whether a failure occurs. Specifically, it is determined, based on the check result of the failure detection function 92, whether a failure occurs in the left capture/display function, the right capture/display function, and the center capture/display function. If the controller 9 determines that a failure occurs in at least one of the left capture/display function, the right capture/display function, and the center capture/display function corresponding to YES at step 110, the failure handling program proceeds to step 120. In contrast, if the controller 9 determines that a failure does not occur in any of the left capture/display function, the right capture/display function, and the center capture/display function corresponding to NO at step 110, the failure handling program jumps to step 170” where the defect check and the initial condition check (ignition check) occurs in an alternating manner during a normal monitoring state. Therefore Hattori teaches “wherein the defect inspection, the initial condition determination, and the user signal request detection are performed sequentially,” when combined with the teachings of Baur, as described below.
All of the above references are analogous in the field of control protocol for a vehicle systems. Furthermore, when these references are taken together in combination, the above described feature is taught. It is contemplated that according to the interpretation of defect inspection, initial condition [exemplified by ignition detection], and user signal request detection [in combination with Baur], one of ordinary skill in the art would recognize that the user signal request in Baur interrupts and occurs after the initial condition detection of Baur, so in combination, it would be obvious to arrange a defect inspection detection then initial condition detection alternation in sequence as in Hattori, and from there, an initial condition detection then user request detection in sequence as in Baur, thus causing the sequence of defect inspection, initial condition detection, and user request detection. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
This same reasoning applies to claim 10, which is analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20180032824) (hereinafter Yamamoto) in view of Baur (US 20140098230) (hereinafter Baur), further in view of Hattori et al. (20130265431) (hereinafter Hattori), further in view of Matsushita et al. (US 20140350791) (hereinafter Matsushita).
Regarding claim 1, Yamamoto teaches An apparatus for controlling an operation of a side and rear watching camera monitor system, comprising: 
a camera configured to capture a side image and a rear side image of a vehicle (see Yamamoto paragraph 47 and figure 3 regarding camera that can capture a side image and rear side image of a vehicle); 
a display configured to display the image captured by the imaging device (see Yamamoto paragraph 54 regarding outputting of captured side and rear images and paragraph 70 regarding display where images may be output and paragraph 107 regarding caution image display);
However, Yamamoto does not explicitly teach the type of initial condition and predetermined display time as needed for the limitations of claim 1. 
Baur, in a similar field of endeavor, teaches a controller including a processor configured to determine an initial condition of an operation of the side and rear watching camera monitor system and display the image on the display unit based on a user request (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation for 10 or 20 seconds- the user request signal is the transition from ignition on to off, while the initial condition is ignition off, and in combination with Yamamoto, the system activation upon detection of request and condition may trigger the display of the side and rear images as caution information),
to detect a user request signal for a side image and a rear image and receive power to display the side and rear images for preset period of time when the initial condition of the vehicle is satisfied (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation for 10 or 20 seconds- the user request signal is the transition from ignition on to off, while the initial condition is ignition off, and in combination with Yamamoto, the system activation upon detection of request and condition may trigger the display of the side and rear images as caution information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Yamamoto to include the teaching of Baur by incorporating the detection of ignition condition and detection of ignition on to off as a user request signal where a display protocol to have the side and rear image displayed for a preset time after the ignition is turned off is implemented into the combination. One of ordinary skill would recognize that Yamamoto and Baur are analogous in the same field of endeavor and their teachings would be within the consideration of one of ordinary skill in the art.

However, the combination of Yamamoto and Baur does not explicitly teach defect inspection as needed for the limitations of claim 1. 
Hattori, in a similar field of endeavor, teaches wherein the controller is configured to perform defect inspection of the camera monitor system (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system. While paragraph 97 mentions the defect inspection system turning on from ignition on and off from ignition off, it is contemplated that in combination with Baur, the delayed turn off after ignition off would be the preferred advantageous process rather than an immediate turn off, where then the display would continue to display and the failure detection would occur for as long as the display is displaying).
to perform defect inspection of the camera and defect inspection of the display unit (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system); 
wherein the defect inspection, the initial condition determination, and the user signal request detection are performed sequentially (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system and figure 10 and paragraph 77 regarding logic process of alternating failure detection and ignition detection- it is contemplated that according to the interpretation of defect inspection, initial condition [exemplified by ignition detection], and user signal request detection [in combination with Baur], one of ordinary skill in the art would recognize that the user signal request in Baur interrupts and occurs after the initial condition detection of Baur, so in combination, it would be obvious to arrange a defect inspection detection then initial condition detection in sequence as in Hattori, and from there, an initial condition detection then user request detection in sequence as in Baur).

One would be motivated to combine these teachings in order to provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
However, the combination of Yamamoto, Baur, and Hattori does not explicitly teach controller defect inspection as needed for the limitations of claim 1. 
wherein, while performing the defect inspection, the controller is configured to determine whether a voltage applied to the controller from a battery of the vehicle falls within a normal range (see Matsushita figure 2 and paragraphs 23 and 31-32 regarding detection of voltage controlled from vehicle battery and whether it falls within normal range- this may obviously be combined with the defect inspection of Hattori, that also deals with voltage detection in other parts of the vehicle electronic system),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Yamamoto, Baur, and Hattori to include the teaching of Matsushita by incorporating the controller voltage detection into the overall defect detection protocol of Hattori. One of ordinary skill would recognize that the system of Matsushita is immediately analogous and applicable to the system of Hattori, such that Matsushita’s teachings would be well within the realm of obvious considerations to one of ordinary skill in the art in light of Hattori.
One would be motivated to combine these teachings in order to provide teachings relating voltage monitoring of systems in a vehicle with a control system (see Matsushita paragraph 2).
Regarding claim 2, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches wherein the initial condition of an operation of the side and rear watching camera monitor system satisfies all of an ignition (IGN) off state of the vehicle (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system , 
a door closed state, and an off state of a switch of the rear side monitoring camera monitor system (see Yamamoto figure 12 and paragraph 76 regarding opening command of power signal from the power switch or door open state- which is interruption of initial power off and door closed state. Regarding the door state, it is contemplated that since this door state is expected to indicate the intention to drive, it is reasonable to consider the case where a door is opened, but the power switch is off to be a door "closed" state as interpreted by the processor).
One would be motivated to combine these teachings in order to provide teachings related to sideward and rearward monitoring systems for vehicles (see Baur paragraph 4).
Regarding claim 3, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches wherein the user request signal for a side image and a rear image includes 
when the switch of the side and rear watching camera monitor system is changed to an off state from an on state (see Yamamoto figure 12 and paragraph 76 regarding detection of power off which terminates system- however, in combination with Baur, which allows the display system to continue running after ignition is off, it would be obvious for one of ordinary skill to contemplate the analogous usage of a set period where the display still displays for a set time before turning off), 
when a door of the vehicle is changed to a closed state from an open state (see Yamamoto figure 12 and paragraph 76 regarding detection of door open which triggers system activation. Regarding the door state, it is contemplated that since this door state is expected to , and 
when an ignition (IGN) on state of the vehicle is changed to an off state (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation).
One would be motivated to combine these teachings in order to provide teachings related to sideward and rearward monitoring systems for vehicles (see Baur paragraph 4).
Regarding claim 4, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches wherein the controller is configured to display the side and rear images for the preset period of time and re-determine whether the initial condition is satisfied (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control deactivating system after 10 or 20 seconds or until occupant opens door to exit, closing it again- meaning the controller is simultaneously determining initial operating conditions).  
One would be motivated to combine these teachings in order to provide teachings related to sideward and rearward monitoring systems for vehicles (see Baur paragraph 4).
Regarding claim 5, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches wherein the controller is configured to re-determine the initial condition and the user request signal for a side image and a rear image a preset number of times when the user request signal for a side image and a rear image is not present (see Baur paragraph 17 regarding control deactivating system after 10 or 20 seconds or until occupant opens door to exit, closing it again- meaning the controller is simultaneously determining initial operating conditions for the 10 or 20 seconds the system is activated).  
One would be motivated to combine these teachings in order to provide teachings related to sideward and rearward monitoring systems for vehicles (see Baur paragraph 4).
Regarding claim 7, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches wherein, while performing the defect inspection of the camera, the controller is configured to determine whether the voltage applied to the camera from the controller falls within the normal range and to perform communication defect inspection between the controller and the camera (see Hattori paragraph 112 regarding failure detection in camera including designs for detection of voltage level driving the camera [from controller] and also a communication synchronization signal check).
One would be motivated to combine these teachings in order to provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
Regarding claim 8, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches wherein, while performing the defect inspection of the display unit, the controller is configured to determine whether a voltage applied to the display unit form the controller falls within a normal range and to perform communication defect inspection between the controller and the display unit (see Hattori paragraph 114 regarding failure detection in display including designs for detection of voltage power supply level from controller and also an LCD drive signal defect, which is a communication defect between the controller and the display).
One would be motivated to combine these teachings in order to provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
Regarding claim 9, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, and Matsushita teaches wherein, when determining that defect of the camera monitor system is present according to the defect inspection, the controller is configured to convert the camera monitor system into an off-state or to indicate an alarm (see Hattori paragraph 91 regarding failure notification displayed to driver).  
One would be motivated to combine these teachings in order to provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
Claims 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20180032824) (hereinafter Yamamoto) in view of Baur (US 20140098230) (hereinafter Baur), further in view of Hattori et al. (20130265431) (hereinafter Hattori), further in view of Matsushita et al. (US 20140350791) (hereinafter Matsushita), and further in view of Nagasaka et al. (US 20040004398) (hereinafter Nagasaka).
Regarding claim 10, Yamamoto teaches A method of controlling an operation of a side and rear watching camera monitor system (see Yamamoto paragraph 47 and figure 3 , comprising:
receiving, by the controller, power (see Yamamoto paragraph 54 regarding outputting of captured side and rear images and paragraph 70 regarding display where images may be output, which requires power)
However, Yamamoto does not explicitly teach the type of initial condition and predetermined display time as needed for the limitations of claim 10. 
Baur, in a similar field of endeavor, teaches when defect of the camera monitor system is not determined in the performing the defect inspection, determining, by a controller, whether the side and rear watching camera monitor system is in an initial condition (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation for 10 or 20 seconds- the user request signal is the transition from ignition on to off, while the initial condition is ignition off, and in combination with Yamamoto, the system activation upon detection of request and condition may trigger the display of the side and rear images as caution information during normal operation when a defect is not detected);
displaying, by the controller, a side image and a rear image on a display unit for preset period of time (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation for 10 or 20 seconds- the user request signal is the transition from ignition on to off, while the initial condition is ignition off, and in combination with Yamamoto, the system activation upon detection of request and condition may trigger the  and 
displaying the side and rear images on the display unit for the preset period of time and performing defect inspection again when the user request signal for a side image and a rear image is received (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation for 10 or 20 seconds- the user request signal is the transition from ignition on to off, while the initial condition is ignition off, and in combination with Yamamoto, the system activation upon detection of request and condition may trigger the display of the side and rear images as caution information. Meanwhile, since the display is on, it is contemplated that in combination with Hattori, the delayed turn off after ignition off would be the preferred advantageous process rather than an immediate turn off, where then the display would continue to display and the failure detection would occur for as long as the display is displaying)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Yamamoto to include the teaching of Baur by incorporating the detection of ignition condition and detection of ignition on to off as a user request signal where a display protocol to have the side and rear image displayed for a preset time after the ignition is turned off is implemented into the combination. One of ordinary skill would recognize that Yamamoto and Baur are analogous in the same field of endeavor and their teachings would be within the consideration of one of ordinary skill in the art.
One would be motivated to combine these teachings in order to provide teachings related to sideward and rearward monitoring systems for vehicles (see Baur paragraph 4).

Hattori, in a similar field of endeavor, teaches performing defect inspection (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system);
performing defect inspection again when the initial condition of the side and rear watching camera monitor system is not satisfied (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system. Paragraph 97 mentions the defect inspection system turning on from ignition on, which is not the initial condition of this combination)
performing defect inspection when the smart key signal is a door unlock signal (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system. While paragraph 97 mentions the defect inspection system turning on from ignition on and off from ignition off, it is contemplated that in combination with Baur above and Nagasaka below, the delayed turn off after ignition off would be the preferred advantageous process rather than an immediate turn off, where then the display would continue to display and the failure detection would occur for as long as the display is displaying when there is a door unlock signal from a smart key),
performing defect inspection when the user request signal for a side image and a rear image is not received (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system. Paragraph 97 mentions the defect inspection system turning on from ignition on, which is not the initial condition of this combination, and is a time when the user request signal is not received).  
performing defect inspection of a camera and defect inspection of the display unit (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system); and 
wherein the defect inspection, the initial condition determination, and the user signal request detection are performed sequentially (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system and figure 10 and paragraph 77 regarding logic process of alternating failure detection and ignition detection- it is contemplated that according to the interpretation of defect inspection, initial condition [exemplified by ignition detection], and user signal request detection [in combination with Baur], one of ordinary skill in the art would recognize that the user signal request in Baur interrupts and occurs after the initial condition detection of Baur, so in combination, it would be obvious to arrange a defect inspection detection then initial condition detection in sequence as in Hattori, and from there, an initial condition detection then user request detection in sequence as in Baur).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Yamamoto and Baur to include the teaching of Hattori by incorporating the vehicle camera and display defect detection of Hattori into the camera and display vehicle system of Yamamoto and Baur. While paragraph 97 mentions the defect inspection system turning on from ignition on and off from ignition off, it is contemplated that in combination with Baur, the delayed turn off after ignition off would be the preferred advantageous process rather than an immediate turn off, where then the display would continue to display and the failure detection would occur for as long as the display is displaying. Further, it is contemplated that according to the interpretation of defect inspection, initial condition [exemplified by ignition detection], and user signal request detection [in combination with Baur], one of ordinary skill in the art would recognize that the user signal request in Baur interrupts and occurs after the initial condition detection of Baur, so in combination, it would be obvious to arrange a defect inspection detection then initial condition 
One would be motivated to combine these teachings in order to provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
However, the combination of Yamamoto, Baur, and Hattori does not explicitly teach controller defect inspection as needed for the limitations of claim 10. 
Matsushita, in a similar field of endeavor, teaches wherein the performing the defect inspection further includes determining whether a voltage applied to the controller from a battery of a vehicle falls within a normal range (see Matsushita figure 2 and paragraphs 23 and 31-32 regarding detection of voltage controlled from vehicle battery and whether it falls within normal range- this may obviously be combined with the defect inspection of Hattori, that also deals with voltage detection in other parts of the vehicle electronic system)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Yamamoto, Baur, and Hattori to include the teaching of Matsushita by incorporating the controller voltage detection into the overall defect detection protocol of Hattori. One of ordinary skill would recognize that the system of Matsushita is immediately analogous and applicable to the system of Hattori, such that Matsushita’s teachings would be well within the realm of obvious considerations to one of ordinary skill in the art in light of Hattori.

However, the combination of Yamamoto, Baur, Hattori, and Matsushita does not explicitly teach a smart key protocol as needed for the limitations of claim 10. 
Nagasaka, in a similar field of endeavor, teaches determining a smart key signal when the side and rear watching camera monitor system satisfies the initial condition (see Nagasaka paragraph 106 regarding controller detecting lock and unlock signals of portable key ID- a smart key. This may occur while the system is in the initial condition as determined by the combination. See paragraph 333 regarding display blink for predetermined time after unlock signal, which provides analogy to the temporary display time of Baur);
terminating the side and rear watching camera monitor system when the smart key signal is a door lock signal (see Nagasaka paragraph 216 regarding stopping controlling the display device upon reception of door lock signal- if the display is on while the initial condition is satisfied, the door lock signal would terminate the display in combination), and 
determining a user request signal for a side image and a rear image when the smart key signal is not present (see Nagasaka paragraphs 129-131 regarding operation of display device with condition detection while smart key signal is not present- in combination, the system may function as normal in the detection of condition and request signals);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Yamamoto, Baur, Hattori, and Matsushita to include the teaching of Nagasaka by incorporating the teachings of smart key, ignition start up systems, and vehicle controller voltage regulation into a system that already considers ignition procedures and camera and display voltage regulation in a vehicle. One of 
One would be motivated to combine these teachings in order to provide teachings related to vehicle display protocols and engine start up procedures (see Nagasaka paragraph 10).
Regarding claim 11, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches wherein the initial condition of an operation of the side and rear watching camera monitor system satisfies all of an ignition (IGN) off state of the vehicle (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation for 10 or 20 seconds- the user request signal is the transition from ignition on to off, while the initial condition is ignition off), 
a door closed state, and an off state of a switch of the side and rear watching camera monitor system (see Yamamoto figure 12 and paragraph 76 regarding opening command of power signal from the power switch or door open state- which is interruption of initial power off and door closed state. Regarding the door state, it is contemplated that since this door state is expected to indicate the intention to drive, it is reasonable to consider the case where a door is opened, but the power switch is off to be a door "closed" state as interpreted by the processor).
One would be motivated to combine these teachings in order to provide teachings related to sideward and rearward monitoring systems for vehicles (see Baur paragraph 4).
Regarding claim 12, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches wherein the user request signal for a side image and a rear image in the displaying of the side and rear images includes: 
determining, by the controller, whether the switch of the side and rear watching camera monitor system is changed to an off state from an on state prior to the determination of the initial condition (see Yamamoto figure 12 and paragraph 76 regarding opening command of power signal from the power switch- if the initial condition is the off state, it is obvious that the switch determination is before the initial condition determination); 
displaying, by the controller, the side and rear images on the display unit for the preset period of time and performing defect inspection again when the switch of the side and rear watching camera monitor system is changed to an off state from an on state (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation for 10 or 20 seconds- however, in combination with Yamamoto, which allows the display system to continue running after ignition is off, it would be obvious for one of ordinary skill to contemplate the analogous usage of a set period where the display still displays for a set time before turning off. Further, it is understood that the defect inspection of Hattori would continue for the predetermined time after shut off in combination with Baur, as the display is still displaying.), and    
determining whether the door is changed to a close state from an open state prior to the determination of the initial condition when the side and rear watching camera monitor system is not changed to an off state from an on state (see Yamamoto figure 12 and paragraph 76 regarding opening command of power signal from door open state before an off switch determination- if the initial condition is the closed state, it is obvious that the closed-from-open determination is before the initial condition determination. Regarding the door state, it is contemplated that since this door state is expected to indicate the intention to drive, it is reasonable to consider the case where a door is opened, but the power switch is off to be a door "closed" state as interpreted by the processor, therefore a signal of user request from door open to closed state); and 
displaying, by the controller, the side and rear images on the display unit for preset time and returning to performing defect inspection when the door is changed to a closed state from an open state prior to the determination of the initial condition (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation for 10 or 20 seconds- however, in combination with Yamamoto, which displays a side and rear image, it would be obvious for one of ordinary skill to contemplate the analogous usage of a set period where the display still displays for a set time before turning off. Further, it is understood that the defect inspection of Hattori would continue for the predetermined time after shut off in combination with Baur, as the display is still displaying.) and 
determining whether an ignition (IGN) on state of the vehicle is changed to an off state prior to the determination of the initial condition when the door is not changed to a closed state from an open state (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation- however, in combination with Yamamoto, which displays a side and rear image, it would be obvious for one of ordinary skill to contemplate the analogous usage of a set period where the display still displays for a set time before turning off. This determination may occur at a point in time when the door is not changed to a closed state from an open state, and if the initial condition is the off state, it is obvious that the off-from-on determination is before the initial condition determination).
One would be motivated to combine these teachings in order to provide teachings related to sideward and rearward monitoring systems for vehicles (see Baur paragraph 4).
Regarding claim 13, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches further comprising: 
displaying, by the controller, the side and rear images on the display unit for the preset period of time and performing defect inspection again when an IGN on state of the vehicle is changed to an off state (see Baur paragraph 8 regarding image sensor that captures sideward and rearward region, paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers system activation for 10 or 20 seconds- the user request signal is the transition from ignition on to off, while the initial condition is ignition off, and in combination with Yamamoto, the system activation upon detection of request and condition may trigger the display of the side and rear images as caution information. Meanwhile, since the ; and 
determining, by the controller, again performing defect inspection when the IGN on state of the vehicle is not changed to an off state (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system. Paragraph 97 mentions the defect inspection system turning on from ignition on, which is not the initial condition of this combination, and is a time when the user request signal is not received), 
wherein the determining again of whether performing defect inspection includes: 
subtracting a preset count value (see Baur paragraph 17 regarding display of region for 10 or 20 seconds- one of ordinary skill would recognize that a preset count value of 10 or 20 is subtracted from); 
determining whether the subtracted count value is 0 (see Baur paragraph 17 regarding display of region for 10 or 20 seconds and deactivation following that time period- one of ordinary skill would recognize that this system determines when the subtract count value from the preset 10 or 20 value is 0); and 
additionally subtracting the subtracted count value, determining again performing defect inspection when the subtracted count value is not 0, and powering off and terminating the side and rear watching camera monitor system when the count value is 0 (see Baur paragraph 17 regarding control detection of ignition condition, responsive to ignition off, which triggers display of region for 10 or 20 seconds or until occupant opens door to exit, closing it again, at which point the system deactivates- one of ordinary skill would recognize that .
One would be motivated to combine these teachings in order to provide teachings related to sideward and rearward monitoring systems for vehicles (see Baur paragraph 4) and provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
Regarding claim 14, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches further comprising: 
performing, by the controller, an operation of a regulator of the side and rear watching camera monitor system in the displaying of the side and rear images on the display unit (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system through detection of voltage regulation); and 
supplying power to the side and rear watching camera monitor system through the regulator and processing an image signal (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system through detection of voltage regulation and image signal transfer).
One would be motivated to combine these teachings in order to provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
Regarding claim 16, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
wherein the performing the defect inspection of the camera further includes: 
determining whether a voltage applied to the camera from the controller falls within a normal range and performing communication defect inspection between the controller and the camera (see Hattori paragraph 112 regarding failure detection in camera including designs for detection of voltage level driving the camera [from controller] and also a communication synchronization signal check).
One would be motivated to combine these teachings in order to provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
Regarding claim 17, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches wherein the performing the defect inspection of the display unit further includes: 
determining whether a voltage applied to the display unit form the controller falls within a normal range and performing communication defect inspection between the controller and the display unit (see Hattori paragraph 114 regarding failure detection in display including designs for detection of voltage power supply level from controller and also an LCD drive signal defect, which is a communication defect between the controller and the display).
One would be motivated to combine these teachings in order to provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
Regarding claim 18, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches wherein the determining whether the voltage applied to the controller from the vehicle falls within the normal range and the performing the defect inspection of the camera and the defect inspection of the display unit further includes: 
initializing the camera monitor system in a case of a normal state (see Hattori paragraph 112-114 regarding failure detection in camera and monitor system. Paragraph 97 mentions the defect inspection system turning on from ignition on, initialization of the system in a normal state).
One would be motivated to combine these teachings in order to provide teachings relating to an outside monitor system for a vehicle (see Hattori paragraph 2).
Regarding claim 19, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Yamamoto, Baur, Hattori, Matsuhita, and Nagasaka teaches wherein the determining whether the voltage applied to the controller from the vehicle falls within the normal range and the performing the defect inspection of the camera and the defect inspection of the display unit further includes:    
converting the camera monitor system into an off-state or providing an alarm to a user when the defect occurs (see Hattori paragraph 91 regarding failure notification displayed to driver).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483